The only question of law raised by the plaintiffs' exceptions is whether Eliza could legally make these gifts to her second husband. If the language Richard used is given its ordinary meaning he intended Eliza should use his estate in any way she thought would be conducive to her comfort; and that if there was any of it left at her death it should go to his children. The court has found that Eliza acted in good faith when she gave the money in question to her second husband, that is, has found that she thought it would be conducive to her comfort to repair the house in which she lived and to pay the mortgage on it. It must be held, therefore, that she was acting within her rights when she gave this money to Wesley (Shapleigh v. Shapleigh, 69 N.H. 577, 580), for there is nothing either in or outside of Richard's will which even tends to the conclusion that the language he used is not to be given its ordinary meaning.
Exceptions overruled.
All concurred.